          Case 4:21-cv-00711-O Document 1 Filed 06/02/21                 Page 1 of 9 PageID 1



                            IN THE UNITED STATES DISTRICT COURT
1                           FOR THE NORTHERN DISTRICT OF TEXAS
2
                                                      §
3    Kimberly Starling,                               §
                                                      §
4                         Plaintiff,                  §      Civil Action No.
                                                      §
5         v.                                          §
                                                      §
6    Straight Marketing, LLC,                         §      Jury Trial Demanded
                                                      §
7
                                                      §
                           Defendant.                 §
8
                                                      §
9
                                              COMPLAINT
10
            Kimberly Starling (Plaintiff), by and through her attorneys, Kimmel & Silverman,
11
     P.C., alleges the following against Straight Marketing, LLC (Defendant):
12
                                            INTRODUCTION
13

14
            1.       Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

15   (“TCPA”), 47 U.S.C. §227, et seq. and § 302.101 of the Texas Business & Commercial Code.

16                                     JURISDICTION AND VENUE

17          2.       This Court has subject-matter jurisdiction over the TCPA claims in this action

18   under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising
19
     under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87
20
     (2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-
21
     question subject-matter jurisdiction to hear private civil suits under the TCPA).
22
            3.       Supplemental jurisdiction for Plaintiff’s related state law claims arises under 28
23
     U.S.C. §1367.
24

25



                                                    -1-

                                         PLAINTIFF’S COMPLAINT
          Case 4:21-cv-00711-O Document 1 Filed 06/02/21                    Page 2 of 9 PageID 2



            4.         This Court has personal jurisdiction over Defendant because Defendant
1
     maintains a principal place of business in the State of Texas and because the occurrences from
2

3
     which Plaintiff’s cause of action arises took place and caused Plaintiff to suffer injury in the

4    State of Texas.

5           5.         Venue is proper under 28 U.S.C. § 1391 (b)(2).

6                                                  PARTIES
7           6.         Plaintiff is a natural person residing in Southlake, Texas 76092.
8
            7.         Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
9
            8.         Defendant is a business entity with principal place of business, head office, or
10
     otherwise valid mailing address at 440 Market Street, Elmwood Park, New Jersey 07026.
11
            9.         Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).
12
            10.        Defendant acted through its agents, employees, officers, members, directors,
13
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or
14
     insurers.
15

16                                       FACTUAL ALLEGATIONS

17          11.        Plaintiff has a cellular telephone number ending in 6140.
18
            12.        The area code for the number ending in 6140 is 817.
19
            13.        Area code 817 is an area code used in Northern Texas.
20
            14.        Plaintiff has used this cellular telephone number for residential and business
21
     purposes.
22
            15.        Defendant called Plaintiff on her cellular telephone on dates including, but not
23
     limited to: October 30, 2020, November 2, 2020, November 3, 2020 (two calls) and November
24

25
     4, 2020 (two calls).



                                                       -2-

                                           PLAINTIFF’S COMPLAINT
           Case 4:21-cv-00711-O Document 1 Filed 06/02/21                 Page 3 of 9 PageID 3



                16.   On November 4, 2020, Plaintiff purchased Defendant’s services in order to
1
     ascertain who was calling.
2

3
                17.   The receipt for the purchase indicated that Defendant charged Plaintiff’s card in

4    the amount of $199.00.

5               18.   Defendant did not have Plaintiff’s consent to call or text her on her cellular

6    telephone number.
7               19.   Plaintiff did not request information from Defendant regarding a business
8
     listing.
9
                20.   Plaintiff’s telephone number ending in 6140 has been on the Do Not Call
10
     Registry since December 31, 2004.
11
                21.   Upon information and belief, when contacting Plaintiff, Defendant used a dialing
12
     system which had the capacity to store or call phone numbers using a random or sequential
13
     number generator.
14
                22.   Upon information and belief, Defendant maintains a stored list of 10 digit
15

16   telephone numbers of consumers in its database for collection and communication purposes.

17              23.   Upon information and belief, Defendant utilize a “predictive dialing system”

18   which interfaces with software and databases which have the capacity to generate numbers

19   randomly or sequentially.
20              24.   The dialing system used by Defendant calls phone numbers stored in those
21
     databases.
22
                25.   Accordingly, Defendant’s dialing systems have the capacity to dial numbers
23
     using a random or sequential number generator.
24

25



                                                     -3-

                                          PLAINTIFF’S COMPLAINT
          Case 4:21-cv-00711-O Document 1 Filed 06/02/21                Page 4 of 9 PageID 4



            26.     Upon information and belief, Defendant’s dialing systems include equipment
1
     which dials from the stored list of 10 digit consumer telephone numbers.
2

3
            27.     Defendant’s dialing systems employ computer code and/or algorithms which

4    result in it randomly or sequentially generating numbers in order to select and dial the stored

5    10-digit consumer telephone number from the list.

6           28.     Furthermore, Defendant’s dialing systems use computer code and/or algorithms
7    to determine the orders/sequence of calls to be automatically dialed.
8
            29.     The operation of the random/sequential number generator, referred to above
9
     results in Defendant’s dialing system automatically placing calls to the 10 digit telephone
10
     numbers in Defendant’s stored list(s).
11
            30.     Plaintiff believes and avers that Defendant called her with an automatic telephone
12
     dialing system. Plaintiff believes this because Defendant’s calls to Plaintiff began with a
13
     noticeable pause or delay prior to a live representative of Defendant coming on the line.
14
            31.     While Plaintiff has not had the benefit of discovery, she intends to prove
15

16   Defendant utilized an automatic telephone dialing system in the course of discovery.

17          32.     Defendant’s telephone calls were not made for “emergency purposes” but rather

18   were to offer her a business listing.

19          33.     Defendant did not obtain a registration certification from the Office of Secretary
20   of State prior to engaging in telephone solicitation in Texas.
21
            34.     Plaintiff found Defendant’s repeated calls annoying, frustrating, upsetting,
22
     harassing, and an invasion of her privacy.
23
            35.     Upon information and belief, Defendants conduct business in a manner which
24
     violates the Telephone Consumer Protection Act.
25



                                                      -4-

                                             PLAINTIFF’S COMPLAINT
          Case 4:21-cv-00711-O Document 1 Filed 06/02/21                  Page 5 of 9 PageID 5



1

2

3                                        COUNT I
                         DEFENDANT VIOLATED THE TCPA 47 U.S.C. §227(b)
4
            36.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth
5
     at length herein.
6
            37.       The TCPA prohibits placing calls using an automatic telephone dialing system or
7
     automatically generated or prerecorded voice to a cellular telephone except where the caller has
8

9
     the prior express consent of the called party to make such calls or where the call is made for

10   emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

11              38.   Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone

12   number using an automatic telephone dialing system.

13          39.       The dialing system used by Defendant to call Plaintiff’s cellular telephone calls
14
     telephone numbers without being prompted by human intervention before each call.
15
            40.       The dialing system used by Defendant to call Plaintiff has the present and/or
16
     future capacity to dial numbers in a random and/or sequential fashion.
17
            41.       Defendant’s calls were not made for “emergency purposes.”
18
            42.       Defendant’s calls to Plaintiff’s cellular telephone were without any prior express
19
     consent.
20
            43.       Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do
21

22   Not Call Registry since December 31, 2004.

23          44.       Defendant’s acts as described above were done with malicious, intentional,

24   willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the

25   purpose of harassing Plaintiff.


                                                     -5-

                                          PLAINTIFF’S COMPLAINT
          Case 4:21-cv-00711-O Document 1 Filed 06/02/21                 Page 6 of 9 PageID 6



            45.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
1
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
2

3
     defense, legal justification or legal excuse.

4           46.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

5    and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble

6    damages.
7                                          COUNT II
                           DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(c)
8

9
            47.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth

10   at length herein.

11          48.     The TCPA prohibits any person or entity of initiating any telephone solicitation

12   to a residential telephone subscriber who has registered their telephone number on the National

13   Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is
14
     maintained by the Federal Government. 47 U.S.C. § 227(c).
15
            49.     Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do
16
     Not Call Registry since December 31, 2004.
17
            50.     Defendant called Plaintiff on multiple occasions during a single calendar year
18
     despite Plaintiff’s registration on the Do Not Call list.
19
            51.     Defendant’s acts as described above were done with malicious, intentional,
20
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
21

22   purpose of harassing Plaintiff.

23          52.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

24   intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal

25   defense, legal justification or legal excuse.


                                                      -6-

                                          PLAINTIFF’S COMPLAINT
          Case 4:21-cv-00711-O Document 1 Filed 06/02/21                  Page 7 of 9 PageID 7



            53.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses
1
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble
2

3
     damages.

4                                            COUNT III
                                  DEFENDANT VIOLATED § 302.101 of
5                              THE TEXAS BUSINESS & COMMERCE CODE

6           54.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
7    at length herein.
8
            55.     Plaintiff received all calls from Defendant in Texas and is entitled to other relief
9
     under Texas law.
10
            56.     §302.101 of the Texas Business & Commerce Code prohibits sellers from
11
     engaging in telephone solicitation from a location in this state or to a purchaser located in this
12
     state unless the seller obtains a registration certificate from the Office of the Secretary of State
13
     for the business location from which the solicitation is made.
14
            57.     Defendant violated § 302.101 of the Texas Business & Commercial Code when
15

16   its representatives engaged in continuous and repetitive telephone solicitation of Plaintiff

17   without obtaining a registration certificate from the Office of the Secretary of State.

18          58.     §302.302(a) of the Texas Business & Commerce Code provides that a person

19   who violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.
20   Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover
21
     all reasonable cost of prosecuting the action, including court costs and investigation costs,
22
     deposition expenses, witness fees, and attorney fees.
23

24

25



                                                     -7-

                                         PLAINTIFF’S COMPLAINT
          Case 4:21-cv-00711-O Document 1 Filed 06/02/21                Page 8 of 9 PageID 8



1           Wherefore, Plaintiff, Kimberly Starling, respectfully prays for judgment as follows:

2           a.     All actual damages Plaintiff suffered (as provided under 47 U.S.C. §
3    227(b)(3)(A)) and §302.302 of the Texas Business and Commerce Code;
4
            b.     Statutory damages of $500.00 per violative telephone call (as provided under 47
5
     U.S.C. § 227(b)(3)(B));
6
            c.     Additional statutory damages of $500.00 per violative telephone call (as
7
     provided under 47 U.S.C. § 227(C);
8
            d.     Treble damages of $1,500.00 per violative telephone call (as provided under 47
9
     U.S.C. § 227(b)(3));
10

11
            e.     Additional treble damages of $1,500.00 per violative telephone call (as provided

12   under 47 U.S.C. § 227(c);

13          f.     Statutory damages of $5,000 per violation (as provided under §302.302(a) of the

14   Texas Business and Commerce Code);

15          g.     All reasonable attorneys’ fees, witness fees, court costs and other litigation costs
16
     incurred by Plaintiff pursuant to §302.302(a) of the Texas Business and Commerce Code;
17
            h.     Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and
18
            i.     Any other relief this Honorable Court deems appropriate.
19

20
                                    DEMAND FOR JURY TRIAL
21
         Please take notice that Plaintiff, Kimberly Starling, demands a jury trial in this case.
22

23

24

25



                                                   -8-

                                        PLAINTIFF’S COMPLAINT
         Case 4:21-cv-00711-O Document 1 Filed 06/02/21     Page 9 of 9 PageID 9



                                       Respectfully submitted,
1
     Dated: 06/02/2021              By: /s/ Amy L. Bennecoff Ginsburg
2
                                        Amy L. Bennecoff Ginsburg, Esq.
3
                                        Kimmel & Silverman, P.C.
                                        30 East Butler Pike
4                                       Ambler, PA 19002
                                        Phone: (215) 540-8888
5                                       Facsimile: (877) 788-2864
                                        Email: teamkimmel@creditlaw.com
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                         -9-

                                PLAINTIFF’S COMPLAINT
